Case 1:20-cv-00201-CFC Document 72 Filed 04/07/21 Page 1 of 2 PageID #: 2662




Robert W. Whetzel
302-651-7634
Whetzel@RLF.com


April 7, 2021

VIA CM/ECF
The Honorable Colm F. Connolly
District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3555

         Re:       Amgen Inc. et al. v. Hospira, Inc. et al., C.A. No. 20-201-CFC

Dear Judge Connolly:

        We write to clarify Plaintiffs’ position regarding the issues discussed on the
teleconference yesterday. The Court asked, “if I rule against you, this case is over.
Right?” and Mr. Groombridge responded “That’s correct, Your Honor.” Tr. at
14:10-12. What Mr. Groombridge had in mind was a ruling by the Court on both
literal infringement and the doctrine of equivalents. It is correct that the resolution
of the proper construction of the ‘707 Patent term “between about 0.1M and about
1.0 M” may be dispositive. But the resolution of that claim construction is not itself
a judgment on the merits as to all of Plaintiffs’ infringement claims. Plaintiffs
respectfully submit that if the Court were to adopt Defendants’ proposed
construction of that term, a judgment of no literal infringement may follow under
that construction. However, it would also be necessary to address whether Plaintiffs
can establish infringement under the doctrine of equivalents in light of the
construction determined by the Court.

       In Plaintiffs’ view and as proposed in the parties’ joint letter (D.I. 68), if the
Court adopts Defendants’ proposed construction for the term “between about 0.1M
and about 1.0M”, Defendants would then have the opportunity to move for summary
judgment of non-infringement following the Court’s issuance of the claim
construction order. And it is at that time that the parties would address whether there
is infringement under the doctrine of equivalents, the availability of which is not
foreclosed by the use of words of approximation such as “about” in the claimed
range. See, e.g., Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S.
17, 32–33 (1997) (doctrine of equivalents can apply to the term “at a pH from




RLF1 25070628v.1
Case 1:20-cv-00201-CFC Document 72 Filed 04/07/21 Page 2 of 2 PageID #: 2663

The Honorable Colm F. Connolly
April 7, 2021
Page 2


approximately 6.0 to 9.0”); Pozen Inc. v. Par Pharm., Inc., 696 F.3d 1151, 1169–70
(Fed. Cir. 2012) (doctrine of equivalents can apply to “at least 90%, and preferably
greater than 95%”; “this court has previously concluded that the doctrine of
equivalents is not foreclosed with respect to claimed ranges”); see also U.S. Philips
Corp. v. Iwasaki Elec. Co., 505 F.3d 1371, 1378–80 (Fed. Cir. 2007) (“terms like
‘approximately’ serve only to expand the scope of literal infringement, not to enable
application of the doctrine of equivalents”; “resort to the doctrine of equivalents is
not foreclosed with respect to the claimed concentration range” and a finding of
infringement of equivalents would not “vitiate the recited end points of the stated
range”).

                                   *      *     *

       Should the Court wish to address this issue with the parties, Plaintiffs and
Pfizer are available at the Court’s convenience.

                                                    Respectfully,

                                                    /s/ Robert W. Whetzel

                                                    Robert W. Whetzel (#2288)

cc: Counsel of Record (via ECF & Email)




RLF1 25070628v.1
